                                                                                                   5/13/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
UNITED STATES OF AMERICA ex rel.                                        :
ADAM HART,                                                              :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   15-CV-903 (RA) (JLC)
                                                                        :
MCKESSON CORP., et al.,                                                 :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a conference today at which it set a fact discovery deadline for

Phase 1 of February 28, 2022. The parties are directed to the transcript of the

proceedings for the internal deadlines that the Court approved.

        For the reasons set forth on the record, Defendants’ request to have Relator

withdraw his May 3rd production of documents previously produced by McKesson

in response to the Department of Justice’s Civil Investigative Demand (“CID”) (Dkt.

No. 88) is denied. Any question as to Relator’s use of the CID documents in this

litigation is deferred at this time and will be addressed when the issue becomes ripe

for decision.

        Lastly, the Court will hold the next conference on June 16, 2021 at 3:00 p.m.

Counsel should contact chambers using the Court’s conference line, (877) 873-8017

(Access Code: 5277586). The parties are directed to submit any letter-motions

seeking relief from the Court by June 9, 2021. Any responses are due by June 14,

2021 at 5:00 p.m.


                                                        1
     The Clerk is directed to close Docket No. 88 and mark it as “denied.”

     SO ORDERED.

Date: May 13, 2021
      New York, New York




                                        2
